Citation Nr: 0629674	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-19 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for right knee disability.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1956 to May 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case was remanded in September 2005 in order to afford 
the veteran another examination of his right knee because an 
in-service record of treatment had not been addressed by the 
VA physician who had previously examined the veteran or by 
the RO.  The Board determined that another examination was 
necessary in order to take into account this and other, post-
service, medical evidence of record that had not been 
addressed.  The veteran was scheduled for an examination in 
November 2005, but failed to report for the examination.  VA 
regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2006).  As will be discussed in greater detail 
below, the veteran has advanced no good cause for failing to 
report for the scheduled examination.  Accordingly, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  Id.  


FINDING OF FACT

The veteran does not have a right knee disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current right knee disability, 
diagnosed as osteoarthritis, is connected to injuries 
received in service.  Specifically, the veteran told an 
October 2003 VA examiner that he had banged his right knee on 
a ladder a number of times during the last three years of his 
military service.  He told the examiner that he did not 
believe that anyone had seen the incidents.  He reported that 
he had had an arthroscopy about three years previously.  He 
complained that his knee pain occurred daily, and that the 
knee sometimes gave way.  Flair-ups were reported to occur 
with sitting and walking.  

Examination revealed that there was mild crepitus in the 
right knee.  Range of motion exercises showed that the 
veteran had complete range of motion, with extension to zero 
degrees, and flexion to 140 degrees.  Lachman's and 
McMurray's tests were both negative, but the examiner noted 
that the patella appeared to track laterally.  There was no 
soft tissue swelling, discoloration, or evidence of an 
effusion.  X-ray examination of the right knee was reported 
as normal.  

The examiner diagnosed multi-ligamentous strain in the right 
knee.  The examiner noted that, because there were no entries 
at all in the veteran's service medical records (SMRs) 
concerning a right knee problem, he would have to rely on the 
veteran's own comments and recollections.  Based on this, the 
examiner opined that it was at least as likely as not that 
the veteran's right knee problems began while on active duty.

The veteran's SMRs do, however, show a single treatment note 
dated in October 1958 indicating that the veteran was seen by 
a military medical facility for treatment of a twisted right 
knee.  The treatment note recorded that the veteran had hurt 
his right knee about two weeks previously.  His complaint was 
related to occasional pain in the hamstring, not to anything 
directly related to the right knee.  Examination revealed no 
effusion, that the knee had full range of motion, and that 
the cruciate ligaments were intact.  Treatment consisted of 
dispensing of an Ace bandage.  The SMRs contain no other 
record of treatment related to the right knee.  The veteran's 
separation examination report of medical history showed 
nothing related to the knees, and the clinical evaluation was 
normal and without comment as regards the knees.

There is no medical evidence of any complaint related to the 
veteran's right knee until a February 1994 treatment note 
from the veteran's private physician, W.S., M.D., which noted 
that the veteran had slipped on ice about a month earlier and 
hit his right knee.  Dr. S. noted that there appeared to be a 
deformity of the patella.  Range of motion was reported as 
good, and there was no joint effusion present.  An x-ray of 
the right knee was reported to be normal.  The diagnosis was 
right knee contusion and strain; treatment consisted of 
wearing an elastic bandage and a prescription for pain 
medication.

The veteran's private medical records also indicate that the 
veteran underwent an arthroscopy of the right knee for a 
degenerative meniscus tear in 1996.  Dr. S.'s notes also show 
that the veteran hit is right knee again in March 2001.  
Examination revealed tenderness; x-ray examination showed no 
fracture or dislocation.  

A November 2001 treatment note shows that the veteran bumped 
his right knee about three months earlier.  The veteran 
complained of persistent patella pain.  X-ray examination 
showed no fracture or dislocation.  The veteran was tender on 
the top of the right knee cap.  Subsequent treatment records 
show that the veteran was seen again for complaints related 
to the right and left knees, and was treated with inter-
articular injection in the right knee.  

Dr. S. has provided written opinion, apparently at the 
veteran's request, that the veteran's osteoarthritis of the 
right knee is as likely as not related to "his injuries 
sustained while in the Service."  Dr. S. provided only the 
opinion, without any clinical evidence or rationale in 
support of the opinion.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence of a one-time in-service 
complaint of a twisted right knee in 1958.  The next event 
relative to the right knee did not come until more than 35 
years later when the veteran slipped on ice and injured his 
right knee.  The 1958 record shows that the veteran's 
complaint was with hamstring pain, and there was then no 
finding suggesting a joint problem-there was no effusion, no 
cruciate ligament impairment, and no problem with range of 
motion.  No chronic knee disability was diagnosed, and no 
knee disability was shown on examination at separation.  Even 
the veteran did not report having any knee problem when he 
completed an April 1960 Report of Medical History.  In fact, 
none was shown until many years after service when the 
veteran slipped and fell in 1994.  In short, there is no 
showing of continuity of symptomatology after service as is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  It was not until after several knee injuries 
beginning with the one in 1994 that there appears to be any 
continuing symptoms due to knee disability.  

The Board recognizes that the veteran's October 2003 VA 
examiner opined that, based solely on the veteran's 
description of having fallen and bumped his knee several 
times while in service, it was at least as likely as not the 
right knee problems began while on active duty and led to 
problems over the years, which in turn led to an arthroscopy 
of the right knee.  The private examiner provided a similar 
assessment.  However, because neither examiner was aware of 
the single in-service treatment for a twisted knee and 
negative findings associated therewith, and because the 
examiners did not address the negative separation 
examination, the long period following service without 
complaint of knee problem, or the several post-service right 
knee injuries, one of which preceded the arthroscopy, the 
Board finds that these opinions are of very little 
evidentiary weight.  In this regard, the Board notes with 
regret that the informed opinion that was expected from the 
scheduled examination that the veteran did not report for, 
and that might have been favorable to the veteran, is not 
available to the Board to consider here.  

The Board also acknowledges the opinion expressed by Dr. S. 
that the veteran's current right knee osteoarthritis is as 
likely as not related to his military service.  However, 
since Dr. S.'s opinion consists of only a conclusory 
statement unsupported by objective evidence or rationale, the 
Board determines that Dr. S.'s opinion is of no weight.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's 
opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence). 

The veteran contends that his current right knee disability 
is a result of his military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current right knee disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service-the findings made in 1958 relative to the 
knee joint, the absence of any problem at separation or for 
many years thereafter, and the showing of continued problems 
that did not begin until after post-service injury are of 
greater evidentiary weight than the uninformed medical 
opinions.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, several months before the RO's initial decision.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a right knee 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO's VCAA 
notification letter did not specifically "request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b).  
However, the letter did specifically request him to identify 
any private medical records he wanted VA to obtain on his 
behalf.  Moreover, in subsequent correspondence dated in 
March 2006, the veteran was asked to tell the RO about, or to 
send to the RO, any information or evidence not previously 
identified or provided.  The Board thus finds that VA is in 
compliance with this element of it's VCAA notification duty.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.

Additionally, while the initial VCAA notification did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), because the claim of service 
connection is being denied, these questions are not now 
before the Board.  In any event, the veteran was advised of 
these in a separate correspondence dated in March 2006.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination in order to obtain a current diagnosis and to 
establish a nexus between any current right knee injury and 
the veteran's military service. 

As noted, the Board remanded in order to obtain another 
examination for the purpose of obtaining an informed medical 
opinion based on all of the available medical evidence, 
including the previously unnoticed in-service right knee 
treatment record and the veteran's post-service treatment 
records.  The veteran is represented by an attorney.  The 
attorney informed the RO in correspondence dated in December 
2003 that his agreement with all of his veteran clients 
contains an exclusivity clause precluding VA from contacting 
clients directly.  In his December 2003 letter, the attorney 
noted that he was waiving this clause, but only from December 
15, 2003 through June 1, 2004.  Accordingly, the veteran, 
through counsel, but not directly, was informed by letter in 
September 2005 that an examination was to be scheduled.  This 
notice also included the consequences of failing to report 
for a VA medical examination, including possible denial of 
the claim.  

Counsel was notified by letter dated October 3, 2005, from 
the VA Medical Center (VAMC) in Omaha, Nebraska, that the 
veteran would be scheduled for an examination, and was asked 
to respond within 10 days with either an acceptance 
indicating that the veteran would attend a scheduled 
examination, or to provide the medical center with good cause 
why an examination could not be accepted.  It was 
specifically noted that the absence of a written response 
would be taken as refusal on the part of the veteran to 
submit to an examination without good cause.  

The attorney responded the same day that it could not 
identify the named veteran, and requested that the veteran be 
identified by claims folder number.  Two days later, the VAMC 
responded with essentially the same letter sent earlier, this 
time identifying the veteran both by name and by claims 
folder number.  Rather than responding to the VAMC's request, 
discussed above, the attorney sent a letter two days later, 
on October 7, 2005, to the VA Office of Regional Counsel 
requesting a legal opinion as to the authority of the 
Veterans Benefits Administration (VBA) to order a response in 
10 calendar days; VBA's authority to make an administrative 
decision regarding showing of good cause; and VBA's authority 
to make an administrative finding regarding the appellant's 
failure to report for a VA examination.  

The record shows that the veteran, again through counsel, was 
notified by the VAMC in a letter dated October 25, 2005, that 
he had an examination scheduled at 10 a.m. on November 25, 
2005.  Counsel was asked to provide three working days notice 
if the veteran was unwilling or unable to attend the 
scheduled examination.  The notification to counsel noted 
that without this, it would be considered that a reasonable 
response had not been received.  

The veteran's attorney responded by letter dated October 28, 
2005, that the veteran currently suffered from several 
enumerated medical conditions, and was currently 69 years of 
age.  It was also noted that the veteran reported that it was 
212 miles from where he lives to Omaha where the examination 
was scheduled, and that, because of his age and numerous 
medical conditions, he was not physically capable of 
traveling this distance unassisted.  The attorney 
specifically noted that the veteran was not refusing to 
attend the scheduled VA examination, but was "requesting the 
Department of Veterans Affairs to inform him/her of the 
adequacy of the medical evidence previously submitted, and to 
allow for correction of this discrepancy before a VA 
examination is scheduled."  It was requested that scheduling 
of a VA examination be deferred until this had been 
completed.  

The record shows that the veteran did not appear for his 
scheduled examination.  The record shows that the VAMC 
received a call from the veteran on November 25, 2005, the 
day of the scheduled examination.  The veteran said that he 
had received an automated phone call the day before regarding 
the appointment, but had never been notified of the 
appointment by his counsel.  

As noted, VA regulations provide that when a claimant, 
without good cause, fails to report for a scheduled 
examination given in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The Board finds 
that good cause has not been provided as regards the 
veteran's failure to report.  Here, the veteran's counsel 
notified the RO that the veteran had told him that he was not 
capable of traveling the 212 miles unassisted.  However, that 
was merely a statement that the veteran would need assistance 
in order to attend the examination, not that he could not 
attend the scheduled examination.  At the time the letter was 
written, there remained nearly a month during which the 
veteran could have made arrangements for assistance with 
transportation.  The Board also finds it curious that the 
October letter from the veteran's attorney reflected 
communication between the veteran and his attorney regarding 
the feasibility of the veteran attending the November 
examination, and then on the day of the examination the 
veteran called VA to say that the first he knew of the 
examination was the day before when he had received an 
automated reminder phone call.  The Board finds that the need 
for assistance in getting to an examination, recognized 
nearly a month prior to the date of the examination, does not 
amount to good cause for failure to report as contemplated by 
regulation.  Moreover, counsel made it quite clear that the 
underlying reason for requesting a delay in scheduling an 
examination had nothing to do with the veteran's inability to 
attend an examination, but was rather associated with the 
demand that VA "correct" an alleged discrepancy regarding 
the adequacy of the medical evidence already submitted.  

The Board was very clear in its September 2005 remand 
regarding the reasons necessitating another examination, and 
demand for reiteration or justification of these reasons does 
not constitute good cause for failing to report for a 
scheduled examination.  See 38 C.F.R. § 3.655 (citing illness 
or hospitalization of claimant, or death of an immediate 
family member, as examples of good cause).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street; a veteran cannot passively wait for help 
where he may or should have information essential in 
obtaining evidence).

In April 2006, the veteran informed the RO in writing that he 
had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for right knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


